DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are not persuasive in view of the new ground of rejection below.  Specifically, the inclusion of an engineered fracture site such as weak weld between current conducting components of the prior art (reasonably considered “a bus bar” as claimed) would have been obvious in view of the prior art cited below.
Applicant argues removing a typographical error overcomes the 112 rejection previously applied to claim 19 however the typographical error is not basis for the rejection.  The claim language introduced with new claim 19 on 22 February 2021 is not supported by the specification as originally filed for the reasoning described below which applicant has not effectively addressed.



Claim Rejections - 35 USC § 112
Claims 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These new claims contain limitation such as “a thermal trigger having a first end fixedly coupled to the housing and a second end in thermal communication with the bus bar”.  However, applicant provides no indication as to where these limitations are supported by the specification as originally filed and none can be found literally or inferred from the instant specification.  In fact, the figures the show the thermal trigger 230 appear to show it being removable from the housing (see figure 3) and there is no indication in the specification that “a first end” is fixedly coupled to the housing.  Similarly, while appears close to each other in the instant figures, there is no literal or inferable support for the “a second end” in thermal communication with the bus bar, especially when the thermal trigger is in the straight configuration shown in figure 4B of the instant specification.

Relevant MPEP Sections
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)



Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 19, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos (USP 4,992,339 of record) in view of Sullivan (USP 6,204,635 of record).
In regard to independent claim 1, Georgopoulos teaches an apparatus (see title, a battery, see figures 1 and 2), comprising: 
a housing (container 12, 24); 
an electrochemical cell (electrode assembly 4) disposed in the housing;
a bus bar (extended flange 14, spring 16, legs 20 and container 12 which are part of a current conduction path to the cover 22) coupled to the housing 24 and a terminal (electrode strip 6) of the electrochemical cell; and 
a thermal trigger (shape memory alloy wire 38 and movable member 32) operably coupled to the bus bar, the thermal trigger dimensioned and configured to deform at a predetermined temperature from a bent configuration (seen in figure 1) to a bent configuration (figure 2), the deformation from the bent configuration to the straight configuration operable to cause the bus bar to fracture (column 2 line 35 - column 7 line 40).
In regard to the amendment, Georgopoulos teaches the battery as applied above where the spring loaded busbar is lifted to break the current path but does not describe an engineered fracture point or (in regard to claim 4) a hinge defining an axis of rotation. However, Sullivan teaches an similar battery apparatus (see title, see figures 13 and 14), comprising: a housing (a side wall 6, cover 8); a bus bar (contact arm 48g, terminals and portions of 48a, b, c, d, etc. which are part of a current conduction path) coupled to the housing; and a thermal trigger (cup shaped member 12, movable contact arm 50) operably coupled to the bus bar, the thermal trigger dimensioned and configured to deform at a predetermined temperature from a first configuration to a second configuration, the deformation from the first configuration to the second configuration operable to cause the bus bar to fracture (see figure 
a movable portion configured to be moved from a first position to a second position by deformation of the thermal trigger (see figure 13a to 13b, annotated below), the bus bar comprises: an engineered fracture site (weld 52) configured to break as a result of deformation of the thermal trigger from the first configuration to the second configuration (welded portion 52 which is designed to fracture - see column 10 lines 1-22) in order to hold the components together until the fracture condition is reached, the bus bar includes a hinge disposed between the fixed portion and the movable portion, the hinge defining an axis of rotation about which the movable portion travels from the first position to the second position (see annotated figure below), and the thermal trigger includes at least one of a shape memory alloy and a bi-metallic material, such as a nitinol-containing material (column 9 line 54) and that the hinged arrangement is an alternative to the conventional spring loaded arrangement (see column 7).


    PNG
    media_image1.png
    337
    809
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include an engineered fracture site on the current path of the bus bar and a hinged connection in the bus bar assembly for breaking the current conduction path in the device of 
In regard to claim 2, Georgopoulos teaches the bus bar includes a fixed portion (extended flange 14) coupled to the housing, and a movable portion (legs 20, spring member 16) configured to be moved from a first position to a second position by deformation of the thermal trigger (see figure 1 to 2, column 6 line 45 - column 7 line 22).
In regard to claim 4, Sullivan teaches the bus bar includes a hinge as applied above. In any event, movement about an axis of rotation relates to a function of the apparatus (see MPEP 2114 cited above) which the spring element of the prior art is reasonably considered to be capable of.
In regard to claim 5 and 6, Georgopoulos teaches the thermal trigger includes at least one of a shape memory alloy and a bi-metallic material, such as a nitinol-containing material (nickel titanium alloy - column 3 line 21).
In regard to claim 19, Georgopoulos teaches the apparatus as applied above to claim 1 wherein the thermal trigger having a first end (bottom of wire 38) fixedly coupled to the housing 12 and a second end (movable member 32) in thermal communication with the bus bar (elements of conduction path described above), the second end of the thermal trigger movable independent of the housing such that the second end deforms at a predetermined temperature from a first configuration to a second configuration to cause the bus bar to fracture (see figure 1 to figure 2 and text cited above).
In regard to claim 20, Georgopoulos teaches the bus bar includes a fixed portion coupled to the housing, and a movable portion configured to be moved from a first position to a second position by deformation of the thermal trigger as applied to claim 2 above.
In regard to claim 22, Sullivan teaches the bus bar includes a hinge disposed between the fixed portion and the movable portion, the hinge defining an axis of rotation about which the movable portion travels from the first position to the second position as applied to claim 4 above.

In regard to claims 25 and 26, Georgopoulos teaches the first configuration is a bent configuration and the second configuration is a straight configuration as applied to claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (USP 7,952,330 newly cited) is related to documents cited in the most recent IDS and teaches a bimetal spring 37 that breaks electrical contact in a battery cell (see figure 7) considered relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/NICHOLAS P D'ANIELLO/
Primary Examiner, Art Unit 1723